 TYrLERTOWN WOOD PRODUCTS515Tylertown Wood Products and United FurnitureWorkers of America, AFL-CIO, Local 282.Case 15-CA-7153August 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn April 21, 1980, Administrative Law JudgeBruce C. Nasdor issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is dismissed in its entirety.I In its exceptions the General Counsel argues, and we agree, that theUnion was entitled to be notified of the layoffs and that Respondent wasobligated to bargain over the effects of the layoffs. However, in agree-ment with the Administrative Law Judge, we find that in this case theUnion had actual notice of the layoffs and that Respondent in fact didbargain over the effects of the layoffs.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge: Thiscase was heard in Tylertown, Mississippi, on June 18-20,1979. The charge and amended charge against Respond-ent were filed by the Union on December 21, 1978, andFebruary 5, 1979, respectively. The complaint alleges in-dependent violations of Section 8(a)(1) and a refusal tobargain in violation of Section 8(a)(5) of the NationalLabor Relations Act, as amended (herein called the Act).Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of briefs, I make the following:251 NLRB No. 48FINIINGS OF FACTi. JURISD)ICTIONRespondent is a division of New Orleans FurnitureManufacturing Co., a Louisiana corporation, engaged inthe manufacture of furniture parts at its furniture dimen-sion plant in Tylertown, Mississippi. During the preced-ing 12-months, a period representative of all times mate-rial herein, Respondent in the course and conduct of itsbusiness operations purchased and received goods andmaterials valued in excess of $50,000, directly frompoints located outside the State of Mississippi, and soldand shipped goods valued in excess of $50,000, directlyto points outside the State of Mississippi.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE lABOR ORGANIZATIONUnited Furniture Workers of America, AFL-CIO,Local 282 (herein called the Union) is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesI. Whether Respondent, by its vice president, D. F.Walker, interrogated, threatened, or coerced employeesin violation of Section 8(a)(1) of the Act.2. Whether Reverend Casey Holmes, Jr., was an agentof Respondent, and if so, did he engage in violations ofSection 8(a)(1) of the Act.3. Did Respondent unilaterally lay off employees andthereafter fail and refuse to bargain with the Union con-cerning the layoffs in violation of Section 8(a)(1) and (5)of the Act.4. The appropriate remedy if a violation is found.B. The FactsTylertown Wood Products is a division of New Or-leans Furniture Manufacturing Company. Another divi-sion, Oklahoma Furniture Manufacturing Company, hasa contract with United Furniture Workers of America,AFL-CIO, covering its production and maintenance em-ployees.On August 25, 1978,' an election was conductedamong the production and maintenance2employees ofRespondent at its Tylertown Wood Products plant inCase 15-RC-6322. A majority of the valid votes was castfor the Union, and on September 5, it was certified asthe collective-bargaining representative.During the Union's organizational campaign, the unitconsisted of approximately 100 employees.I All dates are in 1978. unless otherwise indicated2 The appropriate unit is:All full-time and regular part-time production and maintenance em-ployees, including leadermen. production clerks, the draftsmen andthe quality control employees employed by Respondent at its Tyler-town, Mississippi. location, ecluding all office clerical employees,fire launchers. guards and supervisors as defined in the Act.WOOD PRODUCTS 515 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdna Rose Wilson, a production clerk, was called bycounsel for the General Counsel as a witness to testifywith respect to paragraphs 7(a) through (e) of the com-plaint. She testified that approximately 3 days prior tothe election, D. F. Walker, vice president of Respondent,called her into a plant conference room between 9:30and 10 a.m. and asked her to identify the employees re-sponsible for initiating and supporting the Union. Ac-cording to Wilson he told her that he had been advisedshe was one of the union leaders. Wilson denied being aleader in the union campaign and Walker allegedly askedher to identify the union supporters. She testified thatWalker told her he would not fire any employees forbeing involved with the Union, but simply wanted toknow their names so that he might have an opportunityto talk with them. Walker allegedly stated that if theUnion was voted in, the plant would be closed, and ifWilson ever repeated the conversation he would call hera liar.Wilson testified that on four or five occasions duringthe latter part of July through the first of August, em-ployees handed out leaflets announcing union meetings.According to Wilson, on the days following the distribu-tions Walker asked her what was said at the union meet-ings. Wilson testified that she admitted attending thesemeetings, but refused to provide information as to whatwas said except she told Walker that the employeesagreed to stick together and not be persuaded to changetheir minds or, "to let Mr. Walker turn us around."Walker testified recalling two occasions when hetalked to Edna Rose Wilson about the Union. Accordingto Walker, some time during the first week of August, helearned from an office employee that Wilson had re-ceived a black eye from her husband because she refusedto attend a union meeting. He heard that she had cometo work and had fainted that morning, and an ambulancewas called to come and get her. Thus she was not at theplant that morning for any length of time. Walker testi-fied that the next day Wilson came to work and he tookher into the conference room and closed the door andasked her what happened. She confirmed what Walkerhad learned the day before and according to him, hestated to her that it was not worth getting beat up over.If her husband wanted her to go to the union meetingshe should go to the union meeting. He stated further toher when the time comes to vote, nobody is going toknow how you vote. You vote the way you want to, butdo not let anybody beat you up for, or against, going.According to Walker, Wilson stated that she appreciatedit and would do it.Walker testified that the second conversation occurreda week or 10 days after the conversation set forth above.According to Walker he was told by the same office em-ployee, Sue Carter, that Wilson wanted to talk with himabout the Union. Walker testified that Wilson asked himwhy he was opposed to the Union, and Walker repliedthat he was not opposed to the Union as such, but wasopposed to the division that it caused between employeesand management. She then asked what would happen ifthe Union won the election. Walker replied that after theelection was held if the Union wins there would be acertification by the Labor Board and after that, a unionrepresentative would get in touch with management rep-resentatives and they would sit down and start negotiat-ing a contract. Walker testified further that on 7, 8, ormaybe even 10 occasions, he had heard rumors from em-ployees that some of them had been told that if theUnion won the plant would be closed. Walker avers thaton each occasion he would tell the employees that therewas not a word of truth to that, neither he, nor Leather-man, president of the Company, could make that deci-sion. Regardless of whether they wanted to close or notwould not be left up to them, but rather it was a boardof directors' decision. Walker specifically denied Wil-son's testimony regarding threats and interrogation.Wilson and employee Daisy Owens testified thatWilson received a black eye after the election and it hadnothing to do with her refusal to attend a union meeting.Daisy Owens testified that on August 22 or 23, OdellLee, a foreman, approached her and said that she waswanted in the front office. She left her machine and metWalker in the front office where he introduced her toReverend Casey Holmes, Jr., and Walker immediatelyleft the office. According to Owens, Holmes stated thathe had known Walker for a long time and understoodthat a union campaign was in progress and an electionwas fast approaching. Holmes stated that Walker toldhim that Daisy Owens was one of the union leaders andasked him to discover why they wanted the Union.Owens testified that Holmes further stated that Walkerand Leatherman were christian hearted people and ifgiven a chance would correct all the injustices sufferedby employees which would remove any need for aunion.Employee Sedonia Slocum testified that about a weekor a week and a half before the election she was calledinto the office by her supervisor, Odell Lee. She testifiedthat when she went to the office she met Cliff Arinder,former plant manager. Arinder in the presence of Walkerintroduced her to Reverend Casey Holmes, Jr., a baptistminister. Arinder allegedly stated, "this is Sedonia, what-ever she tells you, you can put your foot on it, becausehe is a straight going person." Then Arinder and Walkerleft the office. Holmes allegedly stated that he andWalker had been friends for a long time, and askedSlocum if she would not be better off without a union.Holmes, according to Slocum, promised that Walkerwould correct the problems at the plant if employeeswould give him another chance by voting against theUnion. Holmes allegedly said that all the employees hadto do to correct their problem was to go to the frontoffice and call Walker at his office in Columbia, Missis-sippi. Slocum testified that she replied that employeeshad done that before without success and if the Unioncame in the plant, their problems could be resolved.On August 23, Willie Rudd, International vice presi-dent of the Union, arranged to meet Holmes at hischurch in Columbia, Mississippi. That evening Rudd ac-companied by Robert Span, International representativeand employees Daisy Owens, Sedonia Slocum, BobbieDilon, and Anthony Dillon went to the church. Ruddtestified that at the meeting he initially began, by askingHolmes what his role was in the union campaign. TYLERTOWN WOOD PRODUCTS517Holmes allegedly stated that he was merely a concernedcitizen and minister who had a right to know how theemployees felt about the Union. Rudd replied thatHolmes' concern was suspect, having come only a fewdays before the election, and he asked Holmes if Walkeror Leatherman paid him to sell out the employees.Holmes denied being on Respondent's payroll but ad-mitted receiving a financial contribution from Walkerand Leatherman for his church. Rudd asked Holmeswhat purpose would they have for making a financialcontribution to his church and Holmes responded thatthey were just friends of his. Rudd asked Holmes howhe became involved with the campaign and Holmes re-sponded that Walker had called him and told him he hada problem in the plant and asked for his assistance incommunicating with black employees about the Union.Holmes asked if Rudd was proposing a checkoff in thecontract and Rudd responded that he probably would.Then Holmes countered with, suppose the Company willnot give it. Rudd answered that they would cross thatbridge when they came to it. Holmes asked what wouldhappen if Rudd called the people out on strike, who wasgoing to take care of them? Rudd told Holmes that theUnion does not call people out on a strike, rather, in theevent of a strike the people vote for it by secret ballot. Itwould be their decision, and furthermore, if there was astrike, the Union would support the employees financial-ly. Holmes allegedly also asked during the conversationwho was going to take care of the people when the plantcloses down. Rudd responded, who said the plant wasgoing to close. Holmes allegedly repeated that if it wereto close who would take care of the people. Rudd toldHolmes that he had apparently been reading too much ofthe Company's propaganda, because that is one of theoldest tricks in an organizing campaign, and one of thefirst threats made, that if the Union came in the plantwould close down. In his experience and years of orga-nizing he, Rudd, had never seen that happen. Rudd toldHolmes that he should be at the plant trying to help thepeople, rather than doing what he was doing, because itsbeen his belief and teaching, that the duty of a ministerwas to try to help people rather than to harm them.Holmes told Rudd he was not going to sit there andlisten to anymore of his insults and as far a he was con-cerned the meeting was over. Rudd testified he apolo-gized to Holmes and told him he was sorry if he had in-sulted him. Rudd testified that before the outburst theydiscussed the dinner to be held at Mae's Restaurant andhe asked Holmes who was paying for the dinner, towhich Holmes responded he was. Rudd said if that is thecase, the dinner was his idea and Holmes was paying forit, he would appreciate an invitation. Rudd also askedhim if any of the company officials were going to be atthe dinner and he said no, that the dinner was only forthe employees. Rudd asked him what the purpose of thedinner was, and Holmes allegedly responded, to chat, sohe could find out how the employees felt about theUnion. Rudd told Holmes that by now he should knowhow the employees felt about the Union because hetalked to some of the leaders and supporters. He statedfurther that they would not be having an electionFriday, if the majority of the people had not signed au-thorization cards for union representation. Rudd repeatedthat he would appreciate an invitation to the dinner andHolmes stated that he did not think that would be possi-ble, but he would check and let Rudd know. Holmesstated there were some other concerned citizens in-volved in the dinner, but he could not tell Rudd whothey were. The meeting ended with Holmes advisingRudd that he would call him the following day and lethim know whether or not he was invited to the dinner,but Rudd never received a call.On the following day Rudd went to the restaurant toattend the dinner and as he was serving himself, Day,personnel director, told Rudd he could not attend thedinner or speech. Rudd therefore left the premises.Walker testified that he had known Reverend Holmesfor 12 to 15 years when Holmes was in Columbia, Mis-sissippi. Holmes subsequently moved to Atlanta, Geor-gia. Walker admitted making contributions to the church,the first in the summer of 1977. Moreover, since around1967, the Company at Christmastime mails donations to12 or 15 Baptist churches. They donate to the MarionCounty Baptist Association. Walker testified that he wascontacted by telephone by a Richard Price, an insuranceagent in Columbia. Price wanted to know if it would bepossible for Reverend Holmes to talk to the employees atTylertown. Walker told him he was not sure, but he feltthat some arrangements could be made. On the followingday Walker advised Price that if Holmes talked to theemployees as a concerned citizen on his own, with theCompany being left totally out of it, he did not see athing wrong with it. According to Walker, Holmes hadbeen very active in the civil rights movement, and waswell respected in both the black and white community.Walker talked directly to Holmes, and Holmes wanted toknow whether he could come over to the plant and talkto the employees. Walker advised him that there was noway that he could do that. Holmes then asked Walkerwhether there was an employee at the plant that hecould talk to, to get some feeling of what is going on.Walker advised Holmes that he was sure he knew some-one that he could introduce him to, and when Holmescame to the plant Walker introduced him to DaisyOwens. According to Walker, he learned from severalpeople that Owens was well respected and a leader inthe community. Walker testified that he did not intro-duce Reverend Holmes to any other employee at anytime. He qualified this comment to the extent that whenHolmes came to the office he introduced him to somemanagement individuals and clericals.Walker testified that he learned about the dinner atMae's Restaurant from Price, and that Price paid for thedinner. He testified further that he instructed Day andOdell Lee, a supervisor, to be at the meeting to identifycompany employees, because as a result of the meetingwith Holmes the day before, Holmes was concerned thatthere would be heckling or disruptions at the meeting.Day and Lee were to make sure that the only people atthe dinner were employed by the Company, and thenthey were to leave.TLERTOWN WOOD PROI)UCTS 517 518DECISIONS OF NATIONAL LA1()OR RELATIONS BOARDWalker denied that he and Letterman instructedCarter to make arrangements for the dinner, in the pres-ence of Wilson.Wilson testified that Holmes came to the plant on theFriday preceding the election. That would make the dateAugust 18. He also testified that Arinder's last dayworked at the Company was July 26.Edna Rose Wilson testified that Arinder resignedaround the middle or last part of June.The Layoffs and BargainingIn 1973, a buss planer was installed to perform theplaning on the rough lumber in the mill. There were re-peated bearing failures causing excessive wear due toheat, vibration, and locked bearings. In addition, duringAugust, the cutter head shaft was broken or cracked,and a new part had to be welded in place. Suffice it tosay, that the planer, continually malfunctioning, was acontinuous and constant problem for Respondent. OnAugust 23, the level of vibration and noise reached thepoint where an examination was necessary which re-vealed that welds had broken loose and bearings hadagain worn out. A new set of bearings was ordered andother repairs were made. On August 23, the planer wasput back into operation, but the vibration continued tobe excessive and to increase over the next couple ofdays. Finally, the vibration reached such a level thatmanagement felt it was a hazard to employees, in thatthere was a possibility welds could break, and at 5,000revolutions per minute if the cutter head broke loose andflew off, it could harm or kill employees in the area.Thus, the planer became inoperative and the work whichwas to be processed through the rough mill could not beperformed.On August 30, when the planer was shut down, Re-spondent sent certain employees home because it did nothave any work for them. Respondent expected it wouldbe able to resume production, and the employees wereinstructed to report back on a certain day. The testimonyand documentation reveal immediate efforts on the partof Respondent to locate a used planer which could beput into operation immediately, and production resumed.Furthermore, Respondent solicited quotations for a newplaner and its efforts in this regard continued. CharlesHarrison, who was Respondent's sales manager at thetime, testified that based on figures provided by BussAutomation of Lenore, North Carolina, the cost of anew planer reached between $235,000 and $240,000. Thenew material handling equipment necessary to utilize itwould run approximately $86,000. Moreover, this newequipment would require an additional 6,000 square feetof floor space necessitating a new building which wouldbe approximately $45,000. Approximately $12,000 to$15,000 would be required for installation and to connectthe equipment to various electrical air and dust collec-tion systems.Walker testified that Respondent did not initially con-sider sending employees home on August 30 to be alayoff as such. It is undisputed that hardly a week wentby that there was not some delay or problem with theplaner. Walker was the individual who instructed Harri-son to tell the people to go home, and he told Harrisonto get the maintenance department to see what could bedone. He assumed that the planer could be repaired, as inthe past, and he gave instructions that the employeesshould come back to work on Tuesday of the followingweek. Respondent was faced with the fact that approxi-mately 2,000 individuals at the various furniture compa-nies would be affected if deliveries could not be effectu-ated by Respondent. Moreover, it is in the fall of theyear when the furniture industry is at its peak. Accord-ing to Walker, that afternoon the Company attempted tolocate kiln dried plain lumber which it could utilizeduring the emergency period of shutdown in order tomaintain its operations. The lumber was not available.On August 29, Rudd sent a letter to Respondent re-questing bargaining and seeking data. On September 5,Respondent answered this letter, furnishing the informa-tion sought by Rudd. Respondent offered to meet withthe Union at any time during the week of September II,reserving the option to change this until a definite datewas agreed upon.Rudd testified he first learned about the layoff fromDaisy Owens, an employee who is president of the local,when she telephoned him on August 30. On September1, Owens again called Rudd and told him that the re-porting date had been changed from September 5 to Sep-tember 11. Thereafter, there was a -day layoff of roughmill employees on August 30, a 2-day layoff on August31, a 4-day layoff on September 1, followed by the an-nouncement of an indefinite or permanent layoff on Sep-tember 8.On September 12, Rudd called Walker to set up adate, time, and place to begin negotiations. The date ofSeptember 20 was agreed on. Rudd then told Walkerthat he had been informed of the layoff of some of theemployees, and that he wanted to know why. Rudd testi-fied that he was informed that the planer had brokendown in the rough mill, that the Company was workingon it, and they would have it repaired as soon as possibleand the employees could go back to work. Walker toldRudd in this conversation that Respondent did not knowwhen the employees would be recalled because Respond-ent at that time did not know whether it could repair thepresent planer or procure a new one. Rudd testified thathe told Walker he hoped that Walker's taking so long toreopen the plant had nothing to do with the outcome ofthe election, and Walker responded that it did not. OnSeptember 14, Rudd sent a letter to Walker requestingimmediate bargaining with reference to the plant closingand laying off of the employees. Rudd advised Walkerthat the Union considers the layoff to be an unfair laborpractice. The letter was received by Respondent on Sep-tember 18.At the first meeting Rudd renewed his request whichhe had made in the August 29 letter for certain bargain-ing unit information. Walker responded that he hadmailed the information. Representing the Union at thesenegotiations was Rudd and an employee negotiationcommittee consisting of Daisy Owens, Edna RoseWilson, Eddie Magee, Sonny Magee, Suelon Rowell,and Helen Holmes. Respondent was represented byWalker, Day, and Shirley Burkett, Walker's secretary.--__ -___ __ ---___ ------------- - TY1.FRT0()UWN WOOD PRODUCTSCT519Walker brought up the September 14 letter stating thatthe Union's unfair labor practice accusations were nottrue since the machine broke down and it was beyondRespondent's control. Walker stated that there was no al-ternative on August 30, other than to keep employees atthe plant without any work for them to do. Further-more, Respondent investigated to see if the planer couldbe repaired and whether there was any work in inven-tory or overstock. The overstock had been used up inthe previous week, and when the planer broke down themaintenance people checked and determined that itcould not be repaired. Rudd requested additional infor-mation relating to hospitalization insurance, and Walkergave the premium cost with the amount contributed byRespondent and the employee. Rudd asked what hadbeen done to repair the planer and Walker respondedthat they were still working on it but to complete repairswould cost about $18,000 and could take up to 6 months.Rudd's testimony and Respondent's minutes reflect thatWalker made reference to Rudd's September 14 letter,and Walker gave a report of the reasons for the layoffs,the estimated cost of the replaced planer and a generaldiscussion of efforts on behalf of the Respondent tolocate a used planer. Rudd and other committee mem-bers asked if the layoffs were by seniority or by depart-ment and Walker responded that the layoffs had been bydepartments. Rudd commented that he understood thatsome people on layoffs had more seniority than thoseworking, and Walker replied that Respondent consideredlayoffs by department to be the only fair way. He point-ed out that it would be impractical to train employees inone department to work in another department for aweek. Rudd asked if Respondent would continue to op-erate as much of the plant as it was able, and was toldthat it would. Walker explained the problems of main-taining insurance for employees who might find otherjobs, in response to Rudd's question as to whether Re-spondent would maintain insurance coverage. Walkerstated that if layoffs were extensive, he would recallsenior employees and layoff junior employees. Walkeragreed to make a public statement dispelling the rumorthat the layoffs had anything to do with the Union.Rudd asked if Respondent would continue paying insur-ance premiums for laid off employees, and Walker statedthat he did not know if any wanted to return but hewould investigate the matter and let Rudd know Re-spondent's position at the next meeting. Rudd acknowl-edged that he knew that the work in the plant wouldgradually run out unless the Company got a new planeror new orders. The parties did agree to the method ofrecall from layoff in the contract which was eventuallyconsummated. The latter part of this first meeting wasspent discussing the Union's contract proposals.Initially, Walker had suggested in response to Rudd'sdemand that instead of volunteering the statement to dis-pell any rumors that plant closure might have to do withunion activity, employees should call Walker. The Unionpressed the issue that Walker should volunteer it to anewspaper or radio station and finally Walker agreed.When contacted by the newspaper, Walker stated thatthe plant would be reopened when a new planer wasprocured, and that the plant had not been closed becauseof the Union.The second negotiation session was held on September27. Rudd began the meeting by asking if any progresshad been made in repairing the planer and recalling thelaid-off employees. Walker advised Rudd that the presentplaner could not be put back into operation because ofthe expenses, and there was also the problem of whetheror not OSHA would approve the utilization of the pres-ent planer. Therefore Respondent has decided to replacethe planer. Walker stated that he had compiled a list oflaid off employees and he would see what could be doneabout recalling these employees. Rudd wanted to knowabout the status of hospitalization insurance coverage forlaid-off employees and Walker responded they were cov-ered as long as the premium was paid and that employ-ees often continued paying the premium when they areon leave of absence. Walker did not know whether ornot there were any provisions for the payment of premi-ums in the event of the layoffs. There was further discus-sion as to whether layoffs would be on a departmental orplantwide seniority basis.At the third meeting on October 5, Rudd inquired ofWalker as to any progress in repairing or replacing theplaner. Walker told him that no progress had been made,but Respondent was continuing to search for a planerpursuant to Rudd's request, and would provide a list ofcompanies that had been contacted in Respondent'ssearch for a new planer. Rudd inquired as to whetherRespondent had recalled any employees, and Walker re-sponded no one had been recalled and that by October10, the Company expected to be caught up with every-thing. Inasmuch as there were no new orders, the plantwould be completely shut down.Rudd asked that Respondent put the Tylertown em-ployees to work at its nearby furniture plant in Colum-bia, Mississippi. Walker agreed to do this as jobs becameavailable. Then discussion ensued with respect to theturnover rate at Columbia, and how long the hiringprocess might take. Rudd requested that Respondentnotify the laid off Tylertown employees about the avail-ability of jobs in Columbia, but Walker took the positionthat the notification should be done by the Union's nego-tiation committee. Some days after this third session,Walker sent Rudd a list of companies that had been con-tacted with respect to a new planer.On the following day after the third session, Respond-ent laid off nine employees in shipping, the machineroom, and finish room.At the fourth bargaining session on October 16, Ruddinquired again about Respondent's progress in replacingthe planer. Walker responded that a planer had not beenfound, but that Respondent was continuing the search.By this time most of the employees had been laid off anda committee member asked how much longer peoplewould be working in the plant. Walker told her it wouldbe approximately I week, except for one order whichwould run for a longer period. Rudd inquired as towhether anyone from Tylertown had applied for work atColumbia. Walker told him no, and explained that 20people had been laid off in the upholstery department atTRTWN WOOD PRODUCTS 519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbia, and the Company was trying to place them,so there are no openings. Any future openings would befilled with the laid-off employees at Columbia.At the fifth meeting on October 27, Rudd asked whatprogress had been made with respect to reopening theplant, and Walker responded that Respondent still hadnot located a planer but was hopeful of purchasing onein Indiana. Rudd again asked about health insurance cov-erage for laid-off employees. Walker stated that lettershad been sent out informing employees how far behindthe insurance payments were, how much was due, andwhen to come to the office to make payments. Walkeragreed with Rudd, that people would be covered up to acertain period of time. Rudd asked why Respondentwould not pay the premiums and Walker replied that hedid not know which employees had taken other jobs.Walker stated that so far, only 10 people had shown adesire to remain covered by the health insurance, byshowing up in response to a prior letter. Rudd askedwhy Respondent had not hired some of the laid-off em-ployees in Columbia, and Walker told him that only twohad applied, and the Company still had employees fromthe upholstery department in Columbia who had notbeen placed.Between the fifth and sixth session, on November 3,Respondent laid off an additional nine employees.At the sixth session on November 6, Rudd askedWalker his position with respect to payment of health in-surance premiums for the employees. Walker respondedthat Respondent would not make these payments, if em-ployees wanted coverage, they would either have to mailin their payment or come to the plant and make theirpayments.At the meetings of December 4, 5, and 11, the discus-sions centered around contract negotiations.On January 5, 1979, Respondent laid off six employeeswho were the last ones working at the plant. The 10thbargaining session was held on February 16, 1979. Theparties discussed the complaint which is the subject ofthis decision and Rudd asked Kullman, Respondent's at-torney, who was in attendance at this session, what Re-spondent was going to do with respect to reopening theplant. Kullman responded that Respondent was still look-ing for a new planer, but had been unsuccessful thus far.The parties continued to engage in contract negotiations.After the 10th negotiation session, during March 1979,Rudd and Walker were in contact by mail and telephone.Essentially, Respondent communicated to the Union thatunless the contract was agreed to in the near future, theTylertown facility might permanently close, because ofthe uncertainty of labor costs. Rudd proposed resump-tion of negotiations, and a meeting was held on April 6,1979.At this, the 11th meeting, Walker informed Rudd thatif a contract was agreed to he would recommend to theboard of directors that a planer be purchased and theplant reopened, with a target date of July 1, 1979. Ruddquestioned Walker's authority and effectiveness inmaking recommendations, and Walker replied that in 25years he had never had a recommendation rejected.At the 12th and final negotiation session on April 16,the parties reached accord and signed a contract basedon the Union's Oklahoma agreement. This 2-year con-tract does not contain checkoff which the Union hadconsistently sought throughout the negotiations.CONCLUSIONS AND) ANAI YSISI view the testimony of Edna Rose Wilson as fabricat-ed, and not worthy of belief. As the weaknesses in herstory were gradually brought to light on cross-examina-tion, she became increasingly hostile, left the witnessstand, menacingly approached counsel for Respondent,and lapsed into irrationality and incoherence. After beingtold repeatedly by me and counsel for the General Coun-sel to retake the stand, I finally threatened to strike all ofher testimony. At that point, she took the stand. Itshould be pointed out that counsel for Respondent cross-examined her courteously and in a well modulated tone,he was not argumentative, nor did he in any way pro-voke such an outburst.D. F. Walker appeared to me as a truthful and reliablewitness. He was careful to be accurate and credibly ex-plained the context and reasons for any conversations hehad with Edna Rose Wilson about the Union. Accord-ingly, I fully credit Walker's testimony and specificallydiscredit Wilson's testimony. I therefore recommend thatthe allegations that Walker interrogated, threatened, orcoerced employees be dismissed.3I believe that Walker testified honestly with respect tohis and Respondent's relationship with Reverend CaseyHolmes, Jr. I specifically discredit the testimony of Se-donia Slocum. Her testimony conflicts with Walker'sand, as stated earlier, I found Walker to be a crediblewitness. Moreover, Slocum was evasive on cross-exami-nation and her testimony that the plant manager, CliffArinder, introduced her to Holmes, a week or a weekand a half before the election is, in my opinion, a fabrica-tion. The facts reveal that Holmes came to the plant onthe Friday preceding the election, and Arinder left Re-spondent's employ at least 3 weeks prior to the incidentalleged in Slocum's testimony.Holmes did not testify, and although the testimony bySlocum and Daisy Owens is hearsay, I can accept it, butnot for the truth or falsity of the statements attributed toHolmes. If Holmes is an agent of Respondent then someof the statements attributed to him during the conversa-tion with Daisy Owens, and during the meeting at thechurch in Columbia, Mississippi, would be violative ofSection 8(a)(l) of the Act. In my view the evidence doesnot support the proposition that Holmes was an agent forRespondent. I view the credible evidence as reflectingthat Holmes came to the plant on one occasion, and wasintroduced to one employee. It was Rudd, the Union'svice president, who arranged the meeting with Holmesat his church. No evidence whatsoever was adducedwith respect to Holmes' address, if there was any, atMae's Restaurant. In my view Holmes was not placed ina position to be identified with management in the eyesof the employees, and to translate to them the policiesand desires of management. This language is used by the: Out of a complement of 100 employees, only Wilson testified thatWalker engaged in violations of Sec. 8(a)(l) of the Act. TYILERTOWN WOOD PRODUCTS521Board in The Huntington Hospital. Inc., 227 NLRB 316(1976).4Accordingly. I will recommend dismissal ofthose allegations relating to the Reverend Casey Holmes.Jr.The record clearly demonstrates that the failure of theplaner made the plant inoperable, leading inevitably tothe layoffs. Respondent could not have anticipated thaton August 30. the planer would prove to be inoperableas a result of malfunctions on several days prior thereto.Thus, how could Respondent inform the Union it antici-pated laying off employees? It is beyond dispute that atthe third negotiation session on October 5 Respondentmade it very clear that by October 10 it expected to becaught up in its orders, it had no new orders, therefore itwould have to close completely and lay off the remain-der of the employees.As the evidence discloses, Respondent laid off employ-ees incrementally. It would be ridiculous to expect Re-spondent to telephone or write the Union each and everytime throughout this period, on every occasion whenthree employees or five employees were laid off. Theparties were in contact throughout the period of the lay-offs, and met on 12 occasions to discuss the affects of thelayoffs on these employees,5and to negotiate a collec-tive-bargaining agreement. I am convinced by all of theevidence that Respondent engaged in good-faith bargain-ing from the beginning,6and eventually entered into acollective-bargaining agreement with the Union. Areview of the bargaining sessions clearly discloses giveand take on both sides with respect to the contract itself,' Cf. Montgomery Ward & Co.,. Incorporated, 228 NLRB 750 (1977)t Indeed Respondent compiled and mailed information to the Unioneven prior to receipt of the Union's official certificationT riplex Oil Refining Division of Pentalic Corporation, 194 NLRB 500(1971}.and a great deal of discussion as to the employees inlayoff status. Moreover, the Company gave in to manyof the union demands with the exception of continuingthe payment of insurance for laid-off employees andcheckoff. When the Union requested data and had ques-tions, Respondent complied in a timely manner. The Re-spondent also made a statement to the newspaper as tothe basis for the layoff, so as to dispell any rumors link-ing same to union activity or the election results. I willtherefore recommend that the 8(a)(5) allegation in thecomplaint be dismissed.CONCI USIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The allegations of the complaint that Respondenthas engaged in conduct violative of Section 8(a)(l) and(5) of the Act have not been supported by substantialevidence.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following:ORDER7It is recommended that the complaint herein be, and ithereby is, dismissed in its entirety.7 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Hoard, the find-ings, conclusions, and recommended Order herein shall, as pros vided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived fr all purposesTLERTOWN WOOD PRODUCTS 521